Citation Nr: 0638496	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-11 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 40 
percent for service-connected lumbar spine degenerative disc 
disease, status-post L4-L5 discectomy with right lower 
extremity radiculopathy, for the periods from December 28, 
2000, to March 6, 2001, and from May 1, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and mother 



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from August 1994 to 
November 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 decision that, inter alia, 
granted service connection and assigned an initial 20 percent 
rating for lumbar spine degenerative disc disease, status-
post L4-L5 discectomy with right lower extremity 
radiculopathy (then characterized as myofascial pain, spinal 
stenosis, and herniated nucleus pulposus), effective December 
28, 2000; assigned a 100 percent rating for the disability, 
under the provisions of 38 C.F.R. § 4.30 for surgery and 
convalescence, from March 7, 2001; and assigned a 20 percent 
rating for the disability from May 1, 2001.  The veteran 
filed a notice of disagreement (NOD) with the assigned 20 
percent rating and the effective date in April 2002.  In 
October 2003, the veteran withdrew his NOD as to the assigned 
effective date.

In March 2004, the RO awarded an initial 40 percent rating 
for the lumbar spine disability, for the periods from 
December 28, 2000, to March 6, 2001, and from May 1, 2001. 
The March 2004 statement of the case (SOC) reflects the RO's 
denial of a disability rating in excess of 40 percent for 
those periods. The veteran filed a substantive appeal in 
April 2004. 

In August 2004, the veteran and his mother testified during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record. 

In August 2005 The Board remanded the case for additional 
development of the evidence.   

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for his 
lumbar spine degenerative disc disease, status-post L4-L5 
discectomy with right lower extremity radiculopathy (for the 
periods in question), the Board has characterized the issue 
on appeal in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).

As a final preliminary matter, the Board notes that, in the 
August 2005 remand, the Board observed that, in 
correspondence submitted in November 1999, the veteran 
appeared to raise the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU).  
As that issue had not been adjudicated by the RO, it was 
referred to the RO for the appropriate action.  There is no 
indication in the record that the RO has adjudicated that 
claim; hence, it is again referred to the RO for the 
appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Medical evidence prior to September 23, 2002 does not 
show pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, an absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
or unfavorable ankylosis of the lumbar spine.

3.  Medical evidence after September 23, 2002, does not 
document that the appellant had any qualifying incapacitating 
episodes due to lumbar disc disease during the previous 
twelve-month period, or that he had a separately ratable 
neurological disorder to be combined with the orthopedic 
manifestations.

4.  Medical evidence since September 26, 2003 does not show 
any ankylosis of the thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for lumbar 
spine degenerative disc disease, status-post L4-L5 discectomy 
with right lower extremity radiculopathy, for the periods 
from December 28, 2000, to March 6, 2001, and from May 1, 
2001 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002);  38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 
4.7, 4.40,  4.45, 4.49, 4.71, 4.71a, Diagnostic Code 5293 (as 
in effect prior to September 26, 2003); and Diagnostic Code 
5293 (as in effect since September 23, 2002, and then 
renumbered as Diagnostic Code 5243, effective September 26, 
2003); and General Rating Formula (as 
in effect since September 26, 2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

June 2001 pre-rating and October 2005 post-rating RO letters 
collectively notified the veteran and his representative of 
VA's responsibilities to notify and assist him in his claim, 
and provided notice of what was needed to establish 
entitlement to a higher rating (evidence showing that the 
condition had worsened).  After each letter, they were 
afforded opportunities to respond.  The Board thus finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support his claim, and has been 
provided ample opportunity to submit such information and 
evidence.  

The aforementioned letters also provided notice that VA would 
make reasonable efforts to help the veteran get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
Those letters further specified what records VA was 
responsible for obtaining, to include Federal records, and 
the type of records that VA would make reasonable efforts to 
get. Additionally, the October 2005 RO letter requested that 
the veteran furnish any evidence that he had in his 
possession that pertained to his claim.  Thus, the Board 
finds that these letters collectively satisfy the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by a claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met with in 
this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
before and after the April 2002 rating action on appeal.  
However, the Board finds that any delay in issuing the 
38 U.S.C.A. § 5103(a) notice did not affect the essential 
fairness of the adjudication, in that his claim was fully 
developed and readjudicated after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 ((Fed. Cir. 2006).  As indicated 
below, the veteran has been afforded several opportunities to 
present information and evidence pertinent to the claim for 
increase.  As a result of RO development and the Board 
remand, comprehensive documentation, identified below, has 
been associated with the claims file and considered in 
evaluating the veteran's appeal.  After the issuance of the 
RO most recent October 2005 notice letter and additional 
opportunity to provide information and/or evidence pertinent 
to the claim under consideration, the RO readjudicated the 
veteran's claim on the basis of all the evidence of record in 
March  2006 (as reflected in the supplemental statement of 
the case (SSOC)).

Hence, the Board finds that the VA's failure in not 
completely fulfilling VCAA notice requirements prior to the 
RO's initial adjudication of the claim is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
cf. 38 C.F.R. § 20.1102 (2006).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  In this case, the 
Board notes that this was accomplished in the SOC and SSOCs, 
and that this suffices for Dingess/Hartman.  The Court also 
held that the VA must provide information regarding the 
effective date that may be assigned, and such notice was 
provided in the March 2006 SSOC.  In any event, the Board 
points out that any error in the timing or form of the notice 
required is harmless.  As the Board's decision herein denies 
a rating for lumbar spine degenerative disc disease, no 
rating or effective date is being assigned; hence, there is 
no possibility of prejudice to the veteran with respect to 
the notice requirements of Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claim, to include 
obtaining available post-service VA and private medical 
records through 2006.  In June 2001, January 2004 and 
February 2006, the veteran was afforded comprehensive VA 
examinations in connection with his claim, reports of which 
are of record.  The veteran and his mother testified during a 
hearing before the undersigned Veterans Law Judge in August 
2004.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Historically, by rating action of April 2002, the RO granted 
service connection for lumbar spine degenerative disc 
disease, status-post L4-L5 discectomy with right lower 
extremity radiculopathy (then characterized as myofascial 
pain, spine stenosis, and herniated nucleus pulposus, and 
assigned a schedular 20 percent rating under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5292-5293 
(pursuant to which limitation of motion of the lumbar spine 
and intervertebral disc syndrome (IVDS) are evaluated) from 
December 28, 2000, a temporary total rating of 100 percent 
under the provisions of 38 C.F.R. § 4.30 from March 12, 2001, 
and a schedular 20 percent rating from May 12, 2001.  As 
noted above, by rating action of March 2003, the RO granted a 
scheduler 40 percent rating from December 28, 2000 and from 
May 12, 2001.  

Disability evaluations are determined by comparing a 
veteran's symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular DC, the higher rating is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
applies.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between a 
claim for increase for already service-connected disability, 
and an appeal involving a veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection, and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.  

Effective September 23, 2002, the criteria for rating IVDS 
was revised, and, effective September 26, 2003, the VA 
revised the criteria for rating all disabilities of the 
spine, including IVDS.  As there is no indication that the 
revised criteria are intended to have a retroactive effect, 
the Board has the duty to adjudicate the claim only under the 
former criteria for any period prior to the effective date of 
the new DCs, and to consider the revised criteria for the 
period beginning on the effective date of the new provisions.  
See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).

In this case, the RO has considered the claim under both the 
former and revised applicable criteria, and has given the 
appellant notice of both criteria in the SOC and SSOCs.  
Hence, there is no due process bar to the Board also 
considering the claim in light of the former and revised 
applicable rating criteria.   

1.  Rating Criteria prior to September 23, 2002

Prior to September 23, 2002, IVDS was rated under DC 5293 as 
follows: severe IVDS, with recurring attacks with 
intermittent relief, was rated 40 percent disabling; 
pronounced IVDS, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, an absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief, was rated 60 percent disabling. 

Considering the pertinent evidence in light of the criteria 
of former DC 5293 (as in effect prior to September 23, 2002), 
the Board finds that the findings from December 2000 to June 
2201 provide no basis for more than the currently assigned 40 
percent rating under former DC 5293.  There simply is no 
evidence of the symptoms required for a 60 percent rating, 
i.e. pronounced IVDS with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, an absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  

VA hospital and outpatient treatment records dated from 
December 2000 to March 2001 show that the veteran was seen in 
December 2000 for complaints of worsening back pain which was 
concentrated in the lower back and extended to the back of 
his right leg above the knee.  Examination revealed full 
range of motion with pain on flexion and extension in the 
lower mid back extending down the right leg.  A February 2001 
outpatient treatment record shows that he complained of sharp 
back pain originating in the right buttocks and radiating 
down the leg to the right foot.  March 2001 hospital records 
show that the veteran underwent right lumbar discectomy L4-
L5.  A March 2001 post surgery neurosurgery note indicated 
that radiculopathy was resolved.  

On VA examination in June 2001, the veteran reported that 
following back surgery in March 2001, back pain had improved. 
He was able to walk and stand upright.  He denied any leg 
radiation but complaints of pain and stiffness in his lower 
back.  He denied any bowel or bladder symptoms and no upper 
or lower extremity numbness.  On examination, there was no 
paravertebral muscle spasm.  Reflexes were 1+, including 
ankle reflex.  Strength was 5/5 although lower extremity 
strength was somewhat subjectively weak.  The diagnoses 
included herniated disc disease and spinal stenosis.  It was 
noted that there was no evidence of myelopathy or 
radiculopathy on examination.

Other potentially applicable rating criteria in effect prior 
to September 26, 2003 have been considered.  Under the 
criteria of former DC 5292 (as in effect prior to September 
26, 2003), severe limitation of motion of the lumbar spine 
warrants a 40 percent rating. 38 C.F.R. Part 4, DC 5292.  A 
40 percent rating is the maximum rating available under DC 
5292.

Further, no other DC provides any basis for assignment of any 
higher rating.  Under the former criteria, ratings in excess 
of 40 percent are available for residuals of a fractured 
vertebrae, or for unfavorable ankylosis of the lumbar spine 
or for ankylosis of the entire spine; however, as the medical 
evidence does not demonstrate that the veteran's lumbar spine 
degenerative disc disease involves any of above, there is no 
basis for evaluation of the disability under former DCs 5285, 
5286 or 5289, respectively.  




2.	Rating Criteria from September 23, 2002

Effective September 23, 2002, IVDS (still rated under DC 
5293) was to be evaluated by one of two alternative methods.  
First, the disability could be rated on the basis of the 
total duration of incapacitating episodes over the previous 
12 months.  Alternatively, it could be rated by combining 
under 38 C.F.R. § 4.25 separate evaluations for its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher rating.  For purposes of evaluation 
under former DC 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician, and chronic orthopedic and 
neurologic manifestations mean orthopedic and neurological 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5293, Note 
(1) (2003).  

The only evidence of record is an October 2002 VA General 
Medical Resident Note which shows that the veteran was seen 
with complaints of low back pain and sent for magnetic 
resonance imaging (MRI) testing and presented for results of 
that testing.  The examiner indicated that the veteran 
reported that pain as still present, still going from the 
right hip all the way down to the tips of his toes.  He 
reported that it was worse with standing and better with 
exercise.  It was indicated that the MRI report was unclear 
in one section, but suggested both central and foraminal 
stenosis.  No clear cause for his classic sciatica symptoms 
was found.  The examiner indicated that leading questions 
were asked to elucidate symptomatic central stenosis, but the 
veteran did not have pain that was better with leaning 
forward, he had sciatica.  

A March 2003 VA outpatient record shows that the veteran 
arose easily from a chair and walked without gait 
abnormality.  

A rating in excess of 40 percent is not warranted for the 
period from September 23, 2002 through September 25, 2003.  
The only evidence shows complaints of pain which the examiner 
indicated represented sciatica, and that the veteran had no 
gait abnormality.  The evidence does not show that the 
veteran's lumbar spine disability produced incapacitating 
episodes that required bed rest and treatment prescribed by a 
physician, or that the disability had separately ratable 
neurological manifestations of IVDS.  

3.	Rating Criteria from September 26, 2003

Effective September 26, 2003, the DC for IVDS was renumbered 
5243.  However, the criteria for rating all spine 
disabilities, to include IVDS, are now set forth in a General 
Rating Formula for Diseases and Injuries of the Spine.  The 
revised criteria provide that IVDS is rated under the 
"incapacitating episode" methodology discussed above, or 
alternatively, under the General Rating Formula.  The formula 
provides that a rating of 10 percent is assignable for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees.  A rating of 20 
percent is assignable for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees.  A 40 percent rating is assignable where 
forward flexion of the thoracolumbar spine is 30 degrees or 
less, or there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assignable for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is assignable for unfavorable ankylosis of 
the entire spine.  These criteria are applied with and 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235-
5243 (2006).  

On VA examination in January 2004, veteran reported that he 
continued to have lower leg pain.  He indicated that the pain 
was becoming more constant in nature, but was still 
intermittent.  He reported that Naprosyn was the only 
medication that provided relief.  He reported that he was 
completing a Masters Degree.  He denied any bowel or bladder 
incontinence.  He indicated that standing for prolonged 
periods of time was the most symptomatic for him. He was able 
to sit and walk without much difficulty and was able to 
exercise on an intermittent basis.  He indicated that he was 
able to run.  He did not use any assistive device and denied 
any specific local weakness.  

On physical examination, he walked without an atalgic gait.  
He was able to toe and heel raise.  Range of motion testing 
of the lumbar spine showed forward flexion to 80 degrees, 
which was further limited by pain at 80 degrees.  Extension 
was to 25 degrees which was further limited by pain at 25 
degrees.  Bilateral lateral bending was to 30 degrees with 
mild discomfort in the low back at 30 degrees.  Bilateral 
rotation was to 30 degrees without pain.  Examination of the 
lower extremities shows 5/5 quadriceps, hamstrings 
dorsiflexion, plantar flexion, EHL, FHL a, inversion, 
eversion of both lower extremities.  There was 2+deep tendon 
reflexes of the patellar and Achilles tendon bilaterally.  
The assessment was recurrent disc herniation, L5-S1, with 
radicular-type symptoms down the right lower extremity with 
lumbar radiculopathy at the right lower extremity.

A VA neurological examination was conducted in January 2004.  
Motor examination revealed intact tone and strength 
throughout.  Reflexes were 1-2+throughout, symmetric.  Gait 
was normal based.  The veteran could walk on his toes and 
stand on either foot alone.  The assessment included 
degenerative disc disease of the lumbar sine, post herniated 
disc with surgery. 

VA outpatient records dated from January 2003 to May 2005, 
show that in April 2004 the veteran was seen for complaints 
of worsening back pain with radicular symptom in his right 
legs, described as electric shocks.  On examination, the back 
was non-tender to palpation.  Straight leg raising was 
negative.  Achilles and patellar reflexes were 2+.  A May 
2004 neurology consultation report noted that the veteran 
reported recurrent symptoms of burning pain down the right 
lower extremity and an inability to stand for long periods of 
time.  On examination there was no overt pain behavior.  
Strength was 5/5 in all four limbs.  Deep tendon reflexes 
were symmetrical.  There was no definite dermatomal sensory 
loss.  Straight leg raising was positive at 70 degrees on the 
right lower extremity.  The impression was right L5-S1 
radiculopathy.  In a June 2004 addendum, it was indicated 
that MRI of the lumbar spine documented scar and fibrosis at 
L5-S1 and residual subligamentous herniated nucleus pulposus 
at L5-S1.  It was noted in a May 2004 record that the veteran 
was finishing a Masters Degree and had been offered an 
interview for a doctoral program.  

During the August 2004 hearing, the veteran testified about 
the symptomatology of his low back disability.  He stated 
that in the previous twelve months, no doctor had ordered bed 
rest, but he had days where he was unable to get out of bed.  
He indicated that anti-inflammatory medication caused 
dizziness and did not relieve back pain.  He stated that he 
was unable to stand without pain for longer than 20 seconds 
and had constant pain radiating down his right leg.  He 
indicated that he had stiffness, loss of flexibility and 
sharp low back pain.  He stated that his pain level was 8 out 
of 10 most of the time.  He stated that in a 30 day period, 
he would have 10 days that he was unable to do anything due 
to pain.  He testified that he was not working.  He stated 
that he back condition had worsened since the January 2004 
examination. 

On VA neurological examination in February 2006, the veteran 
reported constant back pain, aggravated by prolonged standing 
or sitting.  He indicated that it was often difficult to 
sleep due to the discomfort.  He reported radiation of pain 
down into his legs, the right greater than the left.  He 
described pain and tingling, but denied any numbness.  He did 
not feel that his legs were weak and he denied any bowel or 
bladder control problems.  He indicated that the pain 
traveled down into his legs and was a shooting, electrical-
like pain.  The examiner indicated that he did not seem to 
describe any muscle spasms.  It was commented that back pain 
had apparently prevented him from obtaining gainful 
employment over the past number of years.  

On physical examination, there was essentially normal 
strength in the lower extremities at 5/5, hip flexion, hip 
abductors and adductions 5/5.   Dorsiflexion and plantar 
flexion were 5/5.  Fine movements were symmetric in the hands 
and feet.  Sensory examination was notable for mild L5-S1 
type distribution sensory loss to temperature and touch in 
the right leg.  Vibratory sense and position sense were 
intact.  The veteran could walk on his toes and heels.  
Reflexes were symmetric at 1+ throughout.  It was noted that 
MRI of the lumbosacral spine revealed L5-S1 disc herniation 
to the right, some impingement of the L5-S1 nerve root.  The 
impression was lumbosacral strain and L5-S1 radiculopathy.  

A VA orthopedic examination was conducted in February 2006, 
following the VA neurological examination.  The examiner 
noted that the claims file and the neurological examination 
were available and reviewed.  The veteran reported that he 
was currently going to school and trying to finish a degree 
in teaching.  He reported that the laminectomy and diskectomy 
in March 2001 did alleviate some of his right leg symptoms, 
however, over the previous several years he continued to have 
pain down the right lower extremity.  He also indicated that 
he occasionally had pain in the left lower extremity.  He 
indicated that he took muscle relaxants for pain relief.  He 
did not describe any bowel or bladder incontinence.  He did 
not report any incapacitating episodes in the previous 12 
months. He did not require any assistive devices for 
ambulation.  He reported that prolonged standing or lying 
aggravated his symptoms. 

On physical examination, he walked without antalgic gait.  He 
was able to toe raise and heel raise.  On range of motion 
testing of the lumbar spine, there was no listing of the 
whole spine to one side, and negative Goldthwaite's sign.  He 
demonstrated measurable range of motion of the spine with the 
same findings as shown on examination in January 2004.  The 
examiner indicated that the ranges of motion during passive, 
active and repetitive motions were the same.  There was no 
limitation secondary to weakness, fatigability, 
incoordination, or flare-ups.  It was noted that there were 
no assistive devices, incapacitating episodes, radiation of 
pain, and no neurologic findings or effect on the usual 
occupation or daily activities.  It was indicated that there 
was no paraspinal musculature spasms but there was some mild 
tenderness to palpation along the paraspinal musculature 
region of the lower lumbar spine.  Examination of the lower 
extremities showed 2+ symmetrical deep tendon reflexes of the 
patella and Achilles tendon bilaterally.  Sensation to light 
touch was grossly intact.  Straight leg raising was negative 
and no muscle atrophy was noted.  The impression was low back 
strain with right sided radiculopathy secondary to herniated 
disc and right neuroformen stenosis at L5-S1 involving the 
right S1 nerve root.  

The medical evidence since September 2003 also shows no 
credible evidence of incapacitating episodes, nor does it 
demonstrate any ankylosis of the thoracolumbar spine (which 
is required for a rating in excess of 40 percent under the 
General Rating Formula).  There is no evidence of any 
incapacitating episodes show in the evidence since September 
2003 and most recently, the VA examiner in February 2006 
noted that the veteran did not report any incapacitating 
episodes in the previous 12 months.  The veteran had 
objectively demonstrated measurable range of low back motion 
on VA examination is January 2004 and February 2006 and there 
is no other evidence showing any ankylosis of the lumbar 
spine.  

The Board also points out that, under Note (1) at revised DC 
5235-5243, VA must continue to determine whether assigning 
separate ratings under the orthopedic and neurological rating 
criteria would result in a higher rating for the veteran's 
service-connected lumbar spine disability.  

In terms of orthopedic manifestations, the range of motion 
findings shown of VA examinations in January 2004 and 
February 2006 indicate that flexion of the lumbar spine was 
to 80 degrees.  There are no other objective medical findings 
indicating more restricted range of motion.  Thus, a 10 
percent evaluation at most would be warranted for the 
orthopedic manifestations of the lumbar spine disability if 
rated separately.  

In terms of neurological manifestations, the medical evidence 
from September 26, 2003, shows complaints of pain radiating 
down the right leg.  There is no evidence of numbness or 
weakness of the right leg.  As for sensory loss, the January 
2004 VA neurological examination report did not show any 
definite dermatomal sensory loss.  The February 2006 VA 
neurological examination report noted mild L5-S1 type 
distribution sensory loss to temperature and touch in the 
right leg.  There is no evidence of bowel or bladder 
impairment due to the lumbar spine disability.  The February 
2006 VA neurological examination included a diagnosis of 
lumbosacral strain and L5-S1 radiculopathy.  The pertinent 
neurological findings described above would warrant no more 
than a 10 percent rating for mild incomplete paralysis of the 
sciatic nerve under Diagnostic Code 8520, or, at most a 10 
percent rating under Diagnostic Codes 8620 pertaining to mild 
neuritis or Diagnostic Code 8720 pertaining to mild 
neuralgia.  See 38 C.F.R. § 4.124(a) 

The Board thus concludes that higher rating for the lumbar 
spine disability would not result if separate rating were 
assigned under the appropriate orthopedic and neurological 
rating criteria.  As discussed above, no more than 10 percent 
ratings each would be assignable for separate neurological 
and orthopedic manifestations, which would not result in 
rating higher than the 40 percent currently assigned.

The Board also points out that, regardless of whether the 
former or revised criteria are considered, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the DCs predicated on limitation of motion (see Johnson 
v. Brown, 9 Vet. App. 7 (1996)), to include IVDS (see 
VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998)).

In this case, however, functional loss due to pain has 
already been taken into consideration in arriving at the 
decision to assign the 40 percent rating, and the February 
2006 VA examiner specifically found that there was no 
objective evidence of weakness, excess fatigability, or 
incoordination associated with the veteran's low back.  
Hence, the Board finds that the record presents no basis for 
assignment of any higher rating based on the DeLuca factors, 
alone.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher schedular rating 
under any of the former or revised applicable rating 
criteria. 

Additionally, the Board finds that the evidence of record 
does not present such an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular rating schedule standards, and to warrant assignment 
of any higher rating on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (cited to and discussed in the March 
2006 SSOC.  While the evidence shows that the veteran is no 
employed, it is show that he was pursuing a Masters Degree 
during the relevant time periods. There has been no showing 
that the veteran's low back disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned rating), necessitated frequent periods of 
hospitalization, or otherwise rendered inadequate the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 
88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating, pursuant to Fenderson, and that 
the claim for an initial  rating in excess of 40 percent for 
the service-connected lumbar spine degenerative disease, 
status-post L4-L5 discectomy with right lower extremity 
radiculopathy, must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

An initial rating in excess of 40 percent for service-
connected lumbar spine degenerative disc disease, status-post 
L4-L5 discectomy with right lower extremity radiculopathy, 
for the periods from December 28, 2000, to March 6, 2001, and 
from May 1, 2001 is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


